ANDERSON, J. —
There is no bill of exceptions in this case, and the record discloses no- error of the trial judge except as to the sentence for cost. The judgment recites: “And the cost legally taxed against the defendant not being presently paid or secured, it is ordered that the said defendant perform additional hard labor for the county a sufficient number of days at the rate of. eighty-three cents per day to pay said costs, said number of days not to exceed ten months.” Section 4532 of the Gode of 1896, providing for sentence for cost, among other things, says: “And the court must determine the *67time required to work out suck costs at the rate of thirty cents per day.” There is nothing in the present record to indicate the amount of the cost, or the length of time required to work it out at 30. cents per day. True, the sentence provides that the time shall hot exceed 10 months; hut this is not sufficient. The sentence should show an ascertainment of the cost and the determination by the court of the number of days required to work it out — not to exceed ten months. — § 4532 of the Code of 1896; Linnehan v. State, 120 Ala. 293, 25 South. 6; Weinard v. The State, 149 Ala. 57, 42 South. 991. Again, the rate should be 30 cents per day, and not 83 cents, as by the sentence.
The judgment of the criminal court is reversed as to the sentence, and the cause is remanded for further sentence by the criminal court as indicated above.
Reversed as to sentence, and remanded.
Dowdell, Denson, and McClellan, JJ., concur.